Citation Nr: 0505844	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for ischemic cardiovascular 
disease, including as secondary to service-connected diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from October 1968 to 
October 1970. 

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for further development and readjudication.  In 
November 2004, a supplemental statement of the case was 
issued and the case was returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As the Board has previously indicated, service connection may 
be granted when aggravation of a nonservice-connected 
disorder is found to be proximately due to or the result of a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 
and § 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation). 

The primary purpose of the June 2004 remand, was to provide 
the veteran with an examination that was adequate for the 
purpose of determining whether a current cardiovascular 
disorder is related to the veteran's service-connected 
diabetes mellitus.  In particular, the examiner was to 
explore whether the severity of an existing cardiovascular 
disorder is worsened due to diabetes.  To that end, the 
physician was requested in that remand to provide a series of 
opinions regarding the relationship of the veteran's coronary 
heart disease and his diabetes mellitus.  Pursuant to the 
Board's remand, the veteran underwent VA cardiac examination 
in July 2004.  The report of that examination, however, 
failed to adequately address the specific questions asked in 
the June 2004 remand.  

Moreover, in the supplemental statement of the case that 
followed, the RO considered the July 2004 VA examination and 
continued the denial of the veteran's claim for service 
connection.  The RO, however, failed to adjudicate the issue 
with application of Allen, as the Board had implicitly 
requested. 

Given the discrepancies in the record with respect to the 
failure of the VA examiner and the RO to address the 
questions posed by the Board, including especially the Allen 
question of whether there has been a measurable permanent 
increase of a non-service connected disability by a service-
connected disability, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
Court precedent from proceeding without the RO having 
followed all of the Board's own directives.  38 C.F.R. 
§ 19.31 (1998); Stegall v. West, 11 Vet. App. 268 (1998).  On 
that basis, it is determined that a clarification of the 
opinions reached in the July 2004 VA medical examination is 
necessary for a fully informed evaluation of the claim on 
appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED to the RO for the following:

1.  The veteran should be specifically 
asked to provide the names, addresses, 
dates of treatment and appropriate 
releases of any medical care providers 
who have treated him for ischemic 
cardiovascular disease since July 2003.  
Records from each health care provider 
the veteran identifies should be 
obtained.

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by I.Z., M.D., the same 
cardiologist who had conducted the 
examination of the veteran in July 2004.  
If Dr. I.Z. is no longer available, VBA 
AMC should make arrangements for an 
examination of the veteran by another VA 
cardiologist to determine the nature, 
extent, and etiology of any 
cardiovascular disorder found. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination review.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the preparation of 
addendum to the examination report.  
If the VA physician deems it necessary 
to conduct an examination of the 
veteran for the purpose of providing 
the requested opinions, such an 
examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any cardiovascular 
disorder found on examination is 
related to service on any basis, 
including whether it was present to a 
degree of at least 10 percent within 
one year of service discharge?  In 
numerical terms, "at least as likely 
as not" means a "50 percent 
probability or greater."  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any cardiovascular 
disorder found on examination was caused 
by the veteran's service-connected 
diabetes mellitus?  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the severity of any 
cardiovascular disorder found on 
examination is worsened to a measurable 
degree by the veteran's service-connected 
diabetes mellitus?  If such worsening is 
found, the examiner, on a best efforts 
basis, should provide the degree of 
disability over and above the degree of 
disability that would exist without the 
aggravation caused by the veteran's 
diabetes mellitus.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for ischemic 
cardiovascular disease, to include 
consideration of Allen v. Brown.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


